EXHIBIT CERTIFICATION OF PERIODIC FINANCIAL REPORTS Solely for the purposes of complying with Section 906 of the Sarbanes-Oxley Act of 2002, we, William D. Gehl, Chairman of the Board of Directors and Chief Executive Officer, and Malcolm F. Moore, President and Chief Operating Officer, of Gehl Company, certify, based on our knowledge, that: (1) the Quarterly Report on Form 10-Q for the three and six month periods ended June 30, 2008 (the “Quarterly Report”) to which this statement is an exhibit fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)) and (2) information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of Gehl Company. DatedAugust 8, 2008 /s/ William D. Gehl William D. Gehl /s/ Malcolm F. Moore Malcolm F. Moore
